This appellant was convicted under count 2 of the indictment wherein he was charged with the offense of unlawfully possessing, etc., a still, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary, and from the judgment of conviction he appealed. There is no bill of exceptions; therefore the appeal here is rested solely upon the record proper which is regular in all things and without error. The judgment of conviction in the circuit court will stand affirmed.
Affirmed.